Exhibit 10.1

 

EXECUTION VERSION

 

STOCK REPURCHASE AGREEMENT

 

STOCK REPURCHASE AGREEMENT, dated as of February 21, 2015 (this “Agreement”),
between Keurig Green Mountain, Inc., a Delaware corporation (the “Company”), and
Luigi Lavazza S.p.A., an Italian corporation (the “Seller”).

 

RECITALS

 

WHEREAS, the Seller owns 9,934,256 shares (the “Lavazza Shares”) of common
stock, par value $0.10 per share (the “Common Stock”), of the Company, which
constitutes approximately 6.1% of the issued and outstanding shares of Common
Stock of the Company;

 

WHEREAS, the Seller wishes to transfer to the Company, and the Company wishes to
repurchase from the Seller, 5,231,991 shares of Common Stock (the “Repurchase
Shares”), on the terms and subject to the conditions set forth in this Agreement
(the “Repurchase”); and

 

WHEREAS, as a condition to and concurrently with the execution of this
Agreement, the Company and the Seller are entering into that certain Third
Amendment to the Common Stock Purchase Agreement, dated the date hereof, which
shall become effective upon the Closing.

 

AGREEMENT

 

NOW, THEREFORE, for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Seller agree as
follows:

 

ARTICLE I
PURCHASE AND SALE OF SHARES

 

Section 1.1                                    Purchase and Sale of Common
Stock.  At the Closing (as defined in Section 1.2 below), and subject to the
terms and conditions hereof, the Seller will sell, assign and transfer to the
Company, and the Company will repurchase from the Seller, all of the Repurchase
Shares.  The Seller agrees to transfer all of the Seller’s right, title and
interest in and to the Repurchase Shares at a cash purchase price per Share (the
“Per Share Repurchase Price”) equal to $119.18.  The Repurchase Amount (as
defined in Section 1.3(b) below) shall be paid by wire transfer of immediately
available funds to an account or accounts to be designated by the Seller at
least two (2) business days prior to the Closing.

 

Section 1.2                                    The Closing.  Subject to the
terms and conditions hereof, the closing of the repurchase and sale of the
Repurchase Shares (the “Closing”) will take place at the corporate offices of
the Company, 124 Technology Park, South Burlington, VT 05403, on the earlier of
(a) the third business day after the Medallion Guarantees (as hereinafter
defined) are obtained, and (b) March 3, 2015.

 

1

--------------------------------------------------------------------------------


 

Section 1.3                                    Deliverables at Closing.

 

(a)                                 Seller’s Deliverables.  The Seller shall
transfer or cause to be transferred to Continental Stock Transfer & Trust Co.
(the “Transfer Agent”) on behalf of the Company the stock certificates or
uncertificated shares represented by book entry (the “Book-Entry Shares”)
constituting the Repurchase Shares, with stock powers for the certificated
Repurchase Shares with medallion guarantees in a form acceptable to the Transfer
Agent (the “Medallion Guarantees”).

 

(b)                                 Company’s Deliverables.  The Company shall
deliver or cause to be delivered to the Seller: (i) $623,569,092.14 (the
“Repurchase Amount”); and (ii) if applicable, a stock certificate or book-entry
account of the Company issued in the name of the Seller representing a number of
shares of Common Stock equal to the difference between the number of shares of
Common Stock represented by the stock certificate or certificates and/or
Book-Entry Shares delivered by the Seller in accordance with
Section 1.3(a) above and the number of Repurchase Shares.

 

ARTICLE II
COMPANY REPRESENTATIONS

 

The Company hereby represents and warrants to the Seller as follows:

 

Section 2.1                                    Organization.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware.  The Company has full and adequate right, power,
capacity and authority to enter into, execute, deliver and perform this
Agreement.

 

Section 2.2                                    Authorization.  This Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by the Company by vote of the Company’s board of directors, and this
Agreement has been duly executed and delivered by the Company and constitutes
the legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms.

 

Section 2.3                                    Brokerage.  The Company has not
engaged any investment banker, broker, or finder in connection with the
repurchase of the Shares hereunder and no broker’s or similar fee is payable by
the Company or any of its affiliates in connection with the repurchase of the
Shares hereunder.

 

Section 2.4                                    No Violation.  The execution of
this Agreement and the repurchase of the Repurchase Shares by the Company will
not conflict with, result in a breach or violation of, or constitute a default
under, any law, rule or regulation applicable to the Company or any of its
subsidiaries or the charter documents of the Company or any of its subsidiaries
or the terms of any indenture or other agreement or instrument to which the
Company or any of its subsidiaries is a party or bound, or any judgment, order
or decree applicable to the Company or any of its subsidiaries of any court,
regulatory body, administrative agency, governmental body or arbitrator having
jurisdiction over the Company or such subsidiary.

 

2

--------------------------------------------------------------------------------


 

Section 2.5                                    No Consent.  No consent,
approval, authorization or order of or filing with any court or governmental
agency or body is required for the consummation by the Company of the repurchase
of the Repurchase Shares hereunder, other than filings required under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).

 

Section 2.6                                    Market Activity.  The Company has
previously purchased shares of Common Stock in market transactions.  The Company
has not repurchased or sold any shares of Common Stock in market transactions on
the business day immediately preceding the date of this Agreement.

 

Section 2.7                                    Sufficient Funds.  At the Closing
the Company will have sufficient funds available to deliver the Repurchase
Amount in full and to consummate the transactions contemplated by this Agreement
in accordance with the terms hereof.

 

Section 2.8                                    No Other Representations or
Warranties.  Except for the express representations and warranties of the Seller
contained in this Agreement, neither the Seller, nor any of its affiliates,
attorneys, accountants or financial and other advisors, has made any
representations or warranties to the Company.

 

ARTICLE III
SELLER REPRESENTATIONS

 

The Seller hereby represents and warrants to the Company as follows:

 

Section 3.1                                    Organization.  The Seller is a
company, validly existing under the laws of its jurisdiction of organization. 
The Seller has full and adequate right, power, capacity and authority to enter
into, execute, deliver and perform this Agreement.

 

Section 3.2                                    Authorization.  This Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by the Seller, and this Agreement has been duly executed and
delivered by the Seller and constitutes the legal, valid and binding obligation
of the Seller, enforceable against the Seller in accordance with its terms.

 

Section 3.3                                    Ownership of Shares.  The Seller
is the record and beneficial owner of the Repurchase Shares, and upon the
Closing will transfer to the Company, good and marketable title to the
Repurchase Shares owned by the Seller, free and clear of any liens, claims,
security interests, restrictions, options or other encumbrances of any kind
except as created by applicable laws.  The Seller has not granted any option of
any sort with respect to the Repurchase Shares or any right to acquire the
Repurchase Shares owned by the Seller or any interest therein other than to the
Company under this Agreement.  The Seller represents that no person affiliated
with it beneficially owns shares of capital stock of the Company other than the
Lavazza Shares.

 

Section 3.4                                    No Violation.  The execution of
this Agreement and the transfer of the Repurchase Shares by the Seller will not
conflict with, result in a breach or violation of, or constitute a default
under, any law, rule or regulation applicable to the Seller or the
organizational documents of the Seller or the terms of any indenture or other
agreement or

 

3

--------------------------------------------------------------------------------


 

instrument to which the Seller is a party or bound, or any judgment, order or
decree applicable to the Seller of any court, regulatory body, administrative
agency, governmental body or arbitrator having jurisdiction over the Seller.

 

Section 3.5                                    No Consent.  No consent,
approval, authorization or order of or filing with any court or governmental
agency or body is required for the consummation by the Seller of the sale of the
Repurchase Shares owned by the Seller hereunder, other than filings required
under the Exchange Act.

 

Section 3.6                                    Investigation; Excluded
Information.  The Seller has independently investigated and evaluated the value
of the Repurchase Shares owned by the Seller and the financial condition and
affairs of the Company without reliance upon any information from the Company or
its affiliates other than what is available publicly.  The Seller acknowledges
that the Company currently may have, and later may come into possession of,
information with respect to the Repurchase Shares and the financial condition
and affairs of the Company that is not publicly disclosed or known to the Seller
and that may be material to a reasonable investor, such as the Seller, when
making investment disposition decisions, including the decision to enter into
this Agreement (the “Company Excluded Information”).  Based upon its independent
analysis, together with information obtained from sources other than the Company
and its affiliates, and notwithstanding its lack of knowledge of the Company
Excluded Information, and in full recognition and acknowledgment that the
Company is privy to the Company Excluded Information, the Seller has reached its
own business decision to effect the sale of the Repurchase Shares owned by the
Seller as contemplated hereby.

 

Section 3.7                                    Investment Experience.  The
Seller is sophisticated and capable of understanding and appreciating, and does
understand and appreciate, that future events may occur that could increase the
price of the Repurchase Shares owned by the Seller, and that the Seller will be
deprived of the opportunity to participate in any gain that might have resulted
if the Seller had not transferred the Repurchase Shares owned by the Seller to
the Company hereunder.

 

Section 3.8                                    Brokerage.  The Seller has not
engaged any investment banker, broker, or finder in connection with the
repurchase of the Repurchase Shares hereunder and no broker’s or similar fee is
payable by the Seller or any of its affiliates in connection with the transfer
of the Repurchase Shares owned by the Seller hereunder.

 

Section 3.9                                    Market Activity.  The Seller has
previously sold shares of Common Stock in market transactions.  The Seller has
not purchased or sold any shares of Common Stock in market transactions on the
business day immediately preceding the date of this Agreement.

 

Section 3.10                             Tax Matters.  The Seller has had an
opportunity to review with the Seller’s tax advisers the federal, state, local
and foreign tax consequences of the Repurchase.  The Seller is relying solely on
such advisers and not on any statements or representations of the Company or any
of its agents.  The Seller understands that the Seller (and not the Company)
shall be responsible for the Seller’s tax liability and any related

 

4

--------------------------------------------------------------------------------


 

interest and penalties that may arise as a result of the transactions
contemplated by this Agreement.

 

Section 3.11                             No Other Representations or
Warranties.  Except for the express representations and warranties contained in
this Agreement, neither the Company, nor any of its affiliates, attorneys,
accountants or financial and other advisors, has made any representations or
warranties to the Seller.

 

ARTICLE IV
CONDITIONS TO CLOSING

 

Section 4.1                                    Conditions to the Company’s
Obligations.  The obligations of the Company under Section 1 to purchase the
Repurchase Shares at the Closing from the Seller are subject to the fulfillment
as of the Closing of each of the following conditions unless waived by the
Company in accordance with Section 5.8:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Seller contained in Article III shall be
true and correct in all material respects both when made and as of the date of
the Closing with the same effect as though such representations and warranties
had been made on and as of the date of the Closing.

 

(b)                                 Performance.  The Seller shall have
performed and complied in all material respects with all agreements,
obligations, and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.

 

(c)                                  Delivery of Certificates.  The Seller shall
have delivered all of the stock certificates and/or Book-Entry Shares
representing the Repurchase Shares to be sold at the Closing (or in lieu thereof
an affidavit of lost certificate), free and clear of any liens, claims or
encumbrances, along with all stock powers, assignments or any other documents,
instruments or certificates necessary for a valid transfer of the Repurchase
Shares.

 

(d)                                 Governmental Challenge.  No governmental
authority shall have advised or notified the Company or the Seller that the
consummation of the transactions contemplated hereunder would constitute a
violation of any applicable laws or regulations, which notification or advice
shall not have been withdrawn after the exhaustion of the parties’ good faith
efforts to cause such withdrawal.

 

(e)                                  The Third Amendment to the Common Stock
Purchase Agreement shall have been executed and delivered by the Seller and has
not been terminated.

 

Section 4.2                                    Conditions to the Seller’s
Obligations.  The obligations of the Seller under Section 1 to sell the
Repurchase Shares at the Closing are subject to the fulfillment as of the
Closing of each of the following conditions unless waived by the Seller in
accordance with Section 5.8:

 

(a)                                 Representations and Warranties.  The
representations and warranties of the Company contained in Article II shall be
true and correct in all material respects

 

5

--------------------------------------------------------------------------------


 

both when made and as of the date of the Closing with the same effect as though
such representations and warranties had been made on and as of the date of the
Closing.

 

(b)                                 Performance.  The Company shall have
performed and complied in all material respects with all agreements,
obligations, and conditions contained in this Agreement that are required to be
performed or complied with by it on or before the Closing.

 

(c)                                  Delivery of Repurchase Amount.  The Company
shall have delivered and paid the Repurchase Amount, in immediately available
funds, to the Seller.

 

(d)                                 Governmental Challenge.  No governmental
authority shall have advised or notified the Seller or the Company that the
consummation of the transactions contemplated hereunder would constitute a
violation of any applicable laws or regulations, which notification or advice
shall not have been withdrawn after the exhaustion of the parties’ good faith
efforts to cause such withdrawal.

 

ARTICLE V
MISCELLANEOUS

 

Section 5.1                                    Termination.  This Agreement
shall terminate in its entirety and be of no further force or effect with the
exception of the provisions set forth in Section 5.3 and Section 5.7 upon the
occurrence of any of the following:

 

(a) the Repurchase has not occurred on or before March 5, 2015; or

 

(b) the conditions to each party’s obligation to close have not been satisfied
or waived on or prior to such date.

 

Section 5.2                                    Adjustments.  Wherever a
particular number is specified herein, including, without limitation, number of
shares or price per share, such number shall be adjusted to reflect any stock
dividends, stock-splits, reverse stock-splits, combinations or other
reclassifications of stock or any similar transactions and appropriate
adjustments shall be made with respect to the relevant provisions of this
Agreement so as to fairly and equitably preserve, as far as practicable, the
original rights and obligations of the Company and the Seller under this
Agreement.

 

Section 5.3                                    Confidentiality.  Each party
agrees to keep the contents and terms of this Agreement confidential and shall
not disclose any such contents or terms to any third party, except to the extent
the party is required by applicable law, regulation or legal process to make
such disclosure, including such disclosure as the Company or the Seller may
reasonably determine to be required to comply with its Exchange Act reporting
obligations.

 

Section 5.4                                    Entire Agreement.  This Agreement
contains the entire agreement between the parties hereto and their affiliates
with respect to the subject matter of this Agreement and supersedes any and all
prior or contemporaneous agreements related to the subject matter hereof.  This
Agreement is executed without reliance upon any promise,

 

6

--------------------------------------------------------------------------------


 

warranty or representation by any party or any of its affiliates or any
representative of any party or any of its affiliates other than those expressly
contained herein.  The respective agreements, representations, warranties and
other statements of the Company and the Seller, as set forth in this Agreement,
shall remain in full force and effect, regardless of any investigation (or any
statement as to the results thereof) made by or on behalf of the Company or the
Seller or any of their respective officers, directors or affiliates, and shall
survive delivery of and payment for the Repurchase Shares.  This Agreement may
not be assigned by the Seller without the written consent of the Company or by
the Company without the written consent of the Seller, and any such assignment
without such written consent shall be void.

 

Section 5.5                                    Amendment.  This Agreement may be
amended only by written agreement of a subsequent date between the parties
hereto.

 

Section 5.6                                    Further Assurances.  Each party
agrees to execute any additional documents and to take any further action as may
be necessary or desirable in order to implement the transactions contemplated by
this Agreement.

 

Section 5.7                                    Governing Law; Submission to
Jurisdiction.  This Agreement will be governed by, and construed in accordance
with, the laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.  Each of the parties irrevocably agrees that
any legal action or proceeding arising out of or relating to this Agreement
brought by any other party or its successors or assigns shall be brought and
determined in any New York State or federal court sitting in the Borough of
Manhattan in The City of New York (or, if such court lacks subject matter
jurisdiction, in any appropriate New York State or federal court), and each of
the parties hereby irrevocably submits to the jurisdiction of the aforesaid
courts with regard to any such action or proceeding arising out of or relating
to this Agreement and the transactions contemplated hereby.

 

Section 5.8                                    Delays or Omissions.  It is
agreed that no delay or omission to exercise any right, power or remedy accruing
to any party upon any breach or default of any other party under this Agreement
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach or default, or any acquiescence therein, or of any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  It is further agreed that any waiver,
permit, consent or approval of any kind or character of any breach or default
under this Agreement, or any waiver of any provisions or conditions of this
Agreement must be in writing and shall be effective only to the extent
specifically set forth in writing, and that all remedies, either under this
Agreement, by law or otherwise, shall be cumulative and not alternative.

 

Section 5.9                                    Counterparts.  This Agreement may
be executed in one or more counterparts, including by facsimile or “.pdf”
signature page, each of which constitutes an original and is admissible in
evidence, and all of which constitute one and the same agreement.

 

7

--------------------------------------------------------------------------------


 

Section 5.10                             Expenses.  Each party shall bear its
own expenses incurred in connection with this Agreement and the consummation of
the transactions contemplated hereby.

 

[The remainder of this page is intentionally left blank.]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Seller have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

KEURIG GREEN MOUNTAIN, INC.

 

 

 

 

 

By:

/s/ Frances G. Rathke

 

 

Name:

Frances G. Rathke

 

 

Title:

Chief Financial Officer and

 

 

 

Treasurer

 

 

 

 

 

 

LUIGI LAVAZZA S.P.A.

 

 

 

 

 

By:

/s/ Antonio Baravalle

 

 

Name:

Antonio Baravalle

 

 

Title:

Chief Executive Officer

 

[Signature Page to Stock Repurchase Agreement]

 

--------------------------------------------------------------------------------